NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 4/28/2022:
The amendments to claims 4, 6, 8, 9, 15 and 16 are acknowledged and accepted.
The cancelation of claims 1-3, 4, 7, 10-14 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nader Abadir (Reg. No. 52,537) on 5/11/2022.

The application has been amended as follows: 
Replace claim 9 with the following:

9.   A kit for improving the security of a card reader, the kit comprising: 
4a plurality of wafers for insertion individually into the card reader via a card slot in the card reader, wherein each wafer is shaped or sized such that the wafer can be inserted through the card slot in an insertion direction and positioned in a cavity in the card reader, 
wherein the plurality of wafers are configured to couple together when inside the cavity to form a stack of wafers, 
wherein the plurality of wafers comprises a final wafer that is for insertion into the card reader after all other wafers in the plurality of wafers have been inserted into the card reader, and 
wherein the final wafer is shaped such that the stack of wafers prevents a card from being fully inserted into the card reader when an unauthorised object is also present in the card reader above the final wafer.	


Replace claim 15 with the following:
15.  A method for improving the security of a card reader, comprising the steps of:
providing a kit for improving the security of a card reader, the kit comprising: 
a plurality of wafers for insertion individually into the card reader via a card slot in the card reader, wherein each wafer is shaped or sized such that the wafer can be inserted through the card slot in an insertion direction and positioned in a cavity in the card reader, 
5wherein the plurality of wafers are configured to couple together when inside the cavity to form a stack of wafers, and
individually inserting each wafer in the plurality of wafers into the card reader via the card slot in the card reader, 
wherein the plurality of wafers are configured to couple together using an adhesive applied to a surface of at least one wafer in the plurality of wafers, and 
wherein, for each of the at least one wafers with an adhesive applied to its surface, the method further comprises applying a temporary barrier coating to the adhesive prior to inserting the wafer into the card reader.


Allowable Subject Matter
Claims 4, 6, 8, 9, 15 and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 4, prior art fails to teach or reasonably suggest, either singly or in combination, the one or more wafers comprising the one or more protrusions or edges comprises a first wafer that is for insertion into the card reader prior to insertion of any other wafer in the plurality of wafers, in addition to the other limitations of the claim.
With respect to claim 6, prior art fails to teach or reasonably suggest, either singly or in combination, the one or more protrusions are deformable to enable the respective wafer to be inserted into the card reader via the card slot, in addition to the other limitations of the claim.
With respect to claim 8, prior art fails to teach or reasonably suggest, either singly or in combination, the final wafer is shaped to prevent an unauthorised object positioned in the cavity from contacting a magnetic stripe or an electronic chip of a card as or when the card is inserted into the card reader, in addition to the other limitations of the claim.
With respect to claim 9, prior art fails to teach or reasonably suggest, either singly or in combination, the final wafer is shaped such that the stack of wafers prevents a card from being fully inserted into the card reader when an unauthorised object is also present in the card reader above the final wafer, in addition to the other limitations of the claim.
With respect to claim 15, prior art fails to teach or reasonably suggest, either singly or in combination, the plurality of wafers are configured to couple together using an adhesive applied to a surface of at least one wafer in the plurality of wafers, and wherein, for each of the at least one wafers with an adhesive applied to its surface, the method further comprises applying a temporary barrier coating to the adhesive prior to inserting the wafer into the card reader, in addition to the other limitations of the claim.
Claim 16 is allowable due to its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876